Civilian fay; retamer fay in Fleet Reserve; comfensation for infury. — Plaintiff, a member of the Fleet Deserve of the United States Navy, was injured while employed as a machinist in the Civil Service of the United States at the Norfolk, Virginia, Naval Shipyard, for which injury he was entitled to receive compensation under the Federal Employees’ Compensation Act. He seeks to recover his Navy retainer pay which he was required to waive as a condition to receiving such compensation for the period September 17, 1966, to December 11, 1966. This case comes before the court on plaintiff’s and defendant’s motions for summary *796judgment. Upon consideration of the motions, together with opposition thereto, oral argument of counsel and the briefs of the parties, on the basis of the decisions of this court in Mulholland v. United States. 139 Ct. Cl. 507, 153 F. Supp. 462 (1957), and Tawes v. United States, 146 Ct. Cl. 500 (1959), the court on October 17, 1968, granted plaintiff’s motion for summary judgment, denied defendant’s motion for summary judgment, and ordered that the case 'be remanded to the trial commissioner for appropriate further proceedings pursuant to Rule 47(c). On December 16, 1968, the court entered judgment for plaintiff in the sum of $546.14.